Mr. Justice Scott delivered the opinion of the Court: This action was in trespass, to recover a penalty for levying upon and selling property exempted from levy and sale under the provisions of the statute. Among the property seized was a mower, and one point made against the verdict is, that the mower had what is called a “ reaper attachment,” and both combined exceeded in value the amount the debtor could claim under the statute as being exempt from sale. Only the mower is claimed as exempt, and that alone does not exceed in value the amount of property which the statute declares shall be exempt from levy and sale. It is proven the machines can readily be separated, that the mower is a complete machine without the reaper attachment, and that one may be bought without the other. Whether the property claimed was suitable to the debtor’s condition in life, was a question for the jury, and they having found that it was, no reason is perceived for disturbing the verdict. The judgment will be affirmed. Judgment affirmed.